Citation Nr: 9900830	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  94-10 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for emphysema, 
currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for residuals of an 
infection of the left great toenail, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1949 to 
October 1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1993 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran increased ratings for his 
service connected emphysema, rated as 10 percent disabling, 
and an infection of his left great toenail, rated as 
noncompensable.  The veteran filed a timely notice of 
disagreement, commencing this appeal.  In the process of 
evaluating the veterans claims, the RO subsequently granted 
him an increased rating, to 30 percent, for his service 
connected emphysema, and a compensable rating of 10 for his 
residuals of a left great toenail infection.  However, since 
there has been no clearly expressed intent to limit either 
appeal to entitlement to a specified disability rating, the 
RO and Board are required to consider entitlement to all 
available ratings for each disability.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  Accordingly, both increased rating 
issues remain in appellate status.  

In his VA Form 9 substantive appeal, the veteran requested a 
hearing before a member of the Board in Washington, D.C.  He 
was scheduled for such a hearing in December 1998, but failed 
to appear.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends the disabilities associated with his 
service connected emphysema and left great toenail infection 
are more severe than is reflected in the current ratings; 
therefore, increased ratings are warranted for these 
disabilities.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against increased ratings for the veterans 
service connected emphysema and his service connected 
residuals of a left great toenail infection.  


FINDINGS OF FACT

1.  The veterans service connected emphysema is 
characterized by a FEV-1 value of 59 percent and a FEV1/FVC 
ratio of 57 percent, resulting in moderate overall 
impairment.  

2.  The veterans service connected left great toenail 
disability is characterized by intermittent itching and pain, 
without exudation, extensive lesions, or marked 
disfigurement.  


CONCLUSIONS OF LAW

1.  An increased rating is not warranted for the veterans 
service connected emphysema, currently rated as 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.20, 4.97, Diagnostic Codes 6600-6604 
(1998).  

2.  An increased rating is not warranted for the veterans 
service connected residuals of a left great toenail 
infection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.20, Diagnostic Codes 5276-5284, 7800-
7819 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks increased ratings for his service connected 
emphysema and a left great toenail infection.  

An April 1992 VA medical center hospitalization report noted 
the veteran had mild dyspnea on exertion, no shortness of 
breath at rest, no paroxysmal nocturnal dyspnea, and no 
orthopnea.  

In a May 1993 rating decision, the RO denied the veteran 
increased ratings for his service connected emphysema and a 
left great toenail infection.  The veteran filed a July 1993 
notice of disagreement in which he stated he has trouble 
walking, with shortness of breath after walking a short 
distance.  

In August 1993, the veteran was afforded a VA medical 
examination of his left great toenail infection.  He 
complained of itching, scaling, and peeling of his feet.  His 
toenails were noted to be thickened, elongated, and brittle.  
Functionally, the veteran was able to stand, squat, and rise 
on his toes and heels.  The diagnosis was of onychomycosis of 
the toenails and tinea pedis of the feet bilaterally.  

Another VA medical examination of the foot was afforded the 
veteran in December 1994.  At that time the veteran reported 
a general dryness of the skin, diagnosed as moderately severe 
generalized xerosis of unknown cause.  

Also in December 1994, the veteran was afforded a VA 
respiratory examination.  A history of heavy smoking, still 
ongoing, was noted.  Increased shortness of breath was 
reported, although the veterans activity level was limited 
such that exertional dyspnea wasnt a prominent symptom.  He 
was on no specific pulmonary medications at that time.  A 
chronic productive morning cough which lessens during the day 
was reported.  No recent hospitalization due to a respiratory 
problem was of record.  There was no evidence of current 
respiratory distress.  The lungs were not hyperinflated and 
pulmonary function testing revealed normal blood gases.  A 
moderate obstructive ventilatory deficit was also found.  
Lung volume was within normal limits.  The diagnostic 
impression was of chronic obstructive pulmonary disease with 
a probable component of emphysema.  

As a result of this additional evidence, the RO increased the 
veterans disability rating for emphysema to 30 percent in an 
April 1995 rating decision.  

Another VA respiratory examination was afforded the veteran 
in November 1995.  At that time he complained of shortness of 
breath with exertion, and a slight cough.  However, because 
the veteran led a sedentary life due to his other medical 
problems, including blindness, his exertional dyspnea was not 
a major issue.  He took no specific medication for his 
respiratory disability.  Objective examination revealed the 
veteran to have full chest expansion and excursion, and no 
rales, rhonchi, or wheezes.  There existed a modest degree of 
hyperinflation, with mild to moderate airflow obstruction.  
Chronic obstructive pulmonary disease with emphysema was 
diagnosed.  

In February 1996 the veterans foot was again evaluated by 
the VA.  He described his left great toenail as painful, and 
the surrounding skin as scaly and dry.  Upon objective 
examination, the toenail was thickened, elongated, 
dystrophic, and brittle, with subungual debris.  No 
infection, ulceration, or lesions were seen.  The veteran was 
able to stand, squat, and rise on his heels and toes.  There 
was no pain with palpation of the toes or nails.  No loss of 
muscle strength was noted.  Bilateral onychomycosis of the 
toenails and bilateral tinea pedis of the feet was diagnosed.  

Due to a change in the rating criteria, the veterans 
respiratory functioning was again examined in December 1997.  
He reported continued shortness of breath, with a productive 
cough.  He was not currently not using bottled oxygen or 
bronchodilators.  Objective examination revealed diminished 
breathing sounds bilaterally.  There were no wheezes and 
rales.  Expiration was prolonged, and the veteran has a 
persistent cough, with hyperinflation.  Pulmonary function 
testing showed moderate to severe obstructive respiratory 
disease.  His FEV1 was at 59 percent of expected value, and 
his FEV1/FVC ratio was 57 percent.  Lung volume or diffusing 
capacity testing could not be accomplished by the veteran.  
The diagnosis was moderate chronic obstructive pulmonary 
disease, with emphysema.  

The RO again considered the veterans increased rating claims 
in May 1998.  At that time he was granted a compensable 
rating of 10 percent for his service connected left great 
toenail infection.  His claims were then forwarded to the 
Board.  


Analysis

The veteran's claims for increased ratings for his service-
connected emphysema and residuals of a left great toenail 
infection are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that if a veteran claims 
that a service-connected disability has become worse, then 
the claim is well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  After reviewing the record, including 
actions completed pursuant to the Boards remand, the Board 
finds that the duty to assist the veteran has been met.  38 
U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases wherein a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).  


I.  Emphysema

The provisions of the rating schedule for determining the 
disability evaluations for respiratory disorders were changed 
effective October 7, 1996.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the veteran 
is entitled to evaluation of his increased rating claim under 
both the new and the old criteria.  The RO afforded the 
veteran an additional VA medical examinations in December 
1997, and reconsidered his claim under all applicable laws 
and regulations in May 1998; nevertheless, his claim remained 
denied, and his appeal continued.  

Pulmonary emphysema is rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6603.  Under the old criteria, pronounced 
disability that is intractable and totally incapacitating 
with dyspnea at rest, or marked dyspnea and cyanosis on mild 
exertion, with symptoms of severe emphysema confirmed by 
chest X-rays and pulmonary function test, warrants a 100 
percent evaluation.  With severe disability with exertional 
dyspnea sufficient to prevent climbing one flight of stairs 
or walking one block without stopping or ventilatory 
impairment of severe degree confirmed by pulmonary function 
test with marked impairment of health, a 60 percent 
evaluation is assigned.  38 C.F.R. § 4.97, Diagnostic Code 
6603 (1995).  

Under the criteria of Diagnostic Code 6603 as revised, a 100 
percent rating is warranted for disability manifested by a 
FEV-1 less than 40 percent of predicted value, or; the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  A 60 
percent rating is warranted for disability manifested by FEV-
1 of 40- to 55-percent predicted, or; FEV- 1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic Code 
6603 (1998). 

As is noted above, the veteran is entitled to evaluation 
under both the old and new criteria for respiratory 
disorders.  Currently, he has a 30 percent disability rating 
for his service connected emphysema.  However, a careful 
review of the evidence under either criteria demonstrates 
that an increased rating for the veterans respiratory 
disability is not warranted at this time.  

Considering first the criteria in effect prior to October 7, 
1996, the evidence does not suggest severe disability with 
exertional dyspnea sufficient to prevent climbing one flight 
of stairs or walking one block without stopping or 
ventilatory impairment of severe degree confirmed by 
pulmonary function test with marked impairment of health.  
While the veteran has reported of some exertional dyspnea 
since at least April 1992, when it was described as mild, 
he has not indicated he cannot walk more than one block or 
climb a set of stairs without stopping to rest.  Several VA 
examiners have noted the veterans other medical 
disabilities, including blindness, limit him in such a way 
that exertional dyspnea is not a factor.  

Ventilatory impairment of a severe degree has also not been 
demonstrated.  The December 1994 examination report noted 
only a moderate obstructive ventilatory deficit, and lung 
volume was within normal limits.  At the time of the November 
1995 VA examination, the veteran had full chest expansion and 
excursion, and no rales, rhonchi, or wheezes.  Hyperinflation 
was only moderate, resulting in mild to moderate airflow 
obstruction.  Finally, in December 1997, the veteran had 
diminished breathing sounds bilaterally, but still no wheezes 
or rales.  Pulmonary function testing showed moderate to 
severe obstructive respiratory disease.  However, the 
examiners overall impression was of moderate chronic 
obstructive pulmonary disease, with emphysema.  

Overall, the disability picture does not suggest severe 
impairment.  The veteran has not undergone frequent or 
prolonged hospitalization due to his service connected 
respiratory disability, and he is not forced to use bottled 
oxygen or medications on a regular basis.  While he does have 
limited mobility, the medical evidence suggests this is more 
due to other, non-service connected, disabilities.  Based on 
these findings, an increased rating under the criteria in 
effect prior to October 7, 1996 is not warranted.  

Likewise, review of the evidence in light of the revised 
criteria effective after October 7, 1996 does not suggest an 
increased rating is warranted.  The new rating criteria are 
based upon specific numeric results of various pulmonary 
function tests, as is noted above.  See 38 C.F.R. § 4.97 
(1998).  The veterans most recent VA medical examination, 
from December 1997, is the only medical evidence of record 
indicating such test results; however, the veteran was not 
able to perform a lung volume or diffusing capacity test.  
Nevertheless, his FEV1 was at 59 percent of the expected 
value, and his FEV1/FVC ratio was 57 percent.  Both of these 
results are insufficient to justify an increased rating, to 
60 percent, for the veterans respiratory disability.  
Diagnostic Code 6603 (1998).  As these numeric criteria are 
used for other diseases of the trachea and bronchi, 
comparison of his disability to other potentially analogous 
rating criteria for the respiratory system will not result in 
an increased rating for the veteran.  See 38 C.F.R. § 4.20 
(1998).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veterans respiratory disability has not 
resulted in frequent periods of hospitalization, nor is it 
shown by the evidence to present marked interference with 
employment, as the veteran is retired.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b) is not warranted at this time.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected emphysema is unusual, or causes marked 
interference with daily activities other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, an increased rating is not warranted for the 
veterans service connected emphysema.  


II.  Left great toenail infection

The veteran seeks an increased rating for his service 
connected residuals of a left great toenail infection.  
Currently, this disability is rated as 10 percent disabling 
under Diagnostic Code 7813, for dermatophytosis.  A careful 
review of the medical evidence indicates an increased rating 
is not warranted at this time.  

Diagnostic Code 7813 utilizes the criteria for eczema 
(Diagnostic Code 7806), which state a 30 percent rating is 
warranted for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A rating of 50 
percent requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance.  38 C.F.R. § 4.118 (1998).  

While the veterans residuals of a left great toenail 
infection causes him some discomfort, with intermittent pain 
and itching, no exudation or constant itching, extensive 
legions, or marked disfigurement has been noted on the 
affected left great toe.  The August 1993 examination report 
described the toenail as thickened, brittle, and elongated; 
however, no functional impairment was noted, as the veteran 
could stand, squat, and rise on his heels and toes.  Although 
the veteran complained of itching, no exudation, ulceration, 
lesions, or disfigurement was noted.  Likewise, a generalized 
dryness of the skin, diagnosed as xerosis, was noted in 
December 1994.  Again, no exudation, lesions, or 
disfigurement was seen.  A final VA examination of the 
veterans left great toenail was conducted in February 1996, 
at which time the veteran reported pain in the toenail, and 
dry and scaly surrounding skin.  Upon objective examination, 
the toenail was thickened, elongated, dystrophic, and 
brittle, with subungual debris.  No infection, ulceration, or 
lesions were seen.  The veteran was able to stand, squat, and 
rise on his heels and toes.  There was no pain with palpation 
of the toes or nails.  No loss of muscle strength was noted.  
Bilateral onychomycosis of the toenails and bilateral tinea 
pedis of the feet was diagnosed.  



The overall disability picture does not suggest an increased 
rating, to 30 percent, is warranted.  While itching has been 
reported on several occasions, the record is devoid of any 
evidence of constant exudation, extensive lesions, or marked 
disfigurement.  Furthermore, the veteran has no reported 
functional impairment; he has been able to stand, squat, and 
rise on his toes and heels despite his disability.  While his 
mobility is limited, the medical evidence demonstrates that 
this is due to other, non-service connected, disabilities.  

The veterans residuals of a left great toenail infection 
have been considered in light of other potentially analogous 
rating codes; however, other codes for the skin and toes do 
not offer an increased rating for the veterans current level 
of impairment, and therefore do not warrant the assignment of 
an alternate diagnostic code.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veterans left great toenail has not resulted 
in frequent periods of hospitalization, nor is it shown by 
the evidence to present marked interference with employment, 
as the veteran is retired.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected left toenail 
disability is unusual, or causes marked interference with 
daily activities other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, an increased rating is not warranted for the 
veterans service connected residuals of a left great toenail 
infection.  



ORDER

1.  An increased rating for the veterans service connected 
emphysema, currently rated as 30 percent disabling, is 
denied.  

2.  An increased rating for the veterans service connected 
residuals of a left great toenail infection, currently rated 
as 10 percent disabling, is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
